Supreme Court of Florida
                                   ____________

                                   No. SC16-529
                                   ____________


       IN RE: AMENDMENTS TO FLORIDA RULES OF JUDICIAL
                ADMINISTRATION 2.516 AND 2.525.

                                  [April 14, 2016]

PER CURIAM.

      Before the Court are time-sensitive, out-of-cycle amendments to Florida

Rules of Judicial Administration 2.516 (Service of Pleadings and Documents) and

Rule 2.525 (Electronic Filing) proposed by The Florida Bar’s Rules of Judicial

Administration Committee (Committee).1 We have jurisdiction2 and adopt the

amendments as proposed using the Court’s “fast-track” procedures.

                                    Background

      According to the Committee’s report, these time-sensitive amendments are

in response to the Florida Courts E-Filing Portal April 16, 2016, upgrade, which




      1. See Fla. R. Jud. Admin. 2.140(e).
      2. See art. V, § 2(a), Fla. Const.
increases the size limitations for documents filed and served through the E-Filing

Portal. The April 16, 2016, system upgrade increases the document submission

size from 25MB to 50MB. The upgrade also increases the e-service e-mail

attachment size from 5MB to 10MB. The proposed amendments to rules 2.516

and 2.525 remove the specific document filing and service size limitations from the

rules, and refer filers to “the appropriate size limitations specified in the Florida

Supreme Court Standards for Electronic Access to the Court.” The Florida Bar

Board of Governors unanimously approved the proposals. Due to the time-

sensitive nature of these proposed amendments, the amendments have not been

published for comments.

                                  AMENDMENTS

      The amendment to rule 2.516(b)(1)(E)(iv) removes “five megabytes (5MB)

in size.” The amendments to rule 2.525 remove “25 megabytes (25MB) in size”

from subdivisions (d)(5) and (f)(1)(C), and remove “documents up to 25

megabytes (25MB) in size, or until e-filing has been fully implemented, accept

facsimile transmissions of documents up to 10 pages in length” from subdivision

(f)(1)(B). The deleted language in both rules is replaced with a reference to “the

appropriate size limitations specified in the Florida Supreme Court Standards for

Electronic Access to the Court.”




                                          -2-
      Accordingly, the Florida Rules of Judicial Administration are amended as

reflected in the appendix to this opinion. New language is indicated by

underscoring; deletions are indicated by struck-through type. The amendments

shall become effective April 16, 2016, at 12:01 a.m. Because the amendments

were not published for comment prior to their adoption, interested persons shall

have sixty days from the date of this opinion in which to file comments with the

Court.3

      It is so ordered.



       3. All comments must be filed with the Court on or before June 13, 2016,
with a certificate of service verifying that a copy has been served on the
Committee Chair, Amy Singer Borman, 15th Judicial Circuit, 205 North Dixie
Highway, 5th Floor, West Palm Beach, Florida 33401,
aborman@pdcgov.org, and on the Bar Staff Liaison to the Committee, Krys
Godwin, 651 E. Jefferson Street, Tallahassee, Florida 32399-2300, krgodwin
@flabar.org, as well as a separate request for oral argument if the person filing the
comment wishes to participate in oral argument, which may be scheduled in this
case. The Committee Chair has until July 5, 2016, to file a response to any
comments filed with the Court. If filed by an attorney in good standing with The
Florida Bar, the comment must be electronically filed via the Florida Courts E-
Filing Portal in accordance with In re Electronic Filing in the Supreme Court of
Florida via the Florida Courts E-Filing Portal, Fla. Admin. Order No. AOSC13-7
(Feb. 18, 2013). If filed by a nonlawyer or a lawyer not licensed to practice in
Florida, the comment must be electronically filed via e-mail in accordance with In
re Mandatory Submission of Electronic Copies of Documents, Fla. Admin. Order
No. AOSC04-84 (Sept. 13, 2004). Electronically filed documents must be
submitted in Microsoft Word 97 or higher. Any person unable to submit a
comment electronically must mail or hand-deliver the originally signed comment
to the Florida Supreme Court, Office of the Clerk, 500 South Duval Street,
Tallahassee, Florida 32399-1927; no additional copies are required or will be
accepted.
                                          -3-
LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and PERRY, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Rules of Judicial Administration

Amy Singer Borman, Chair, Rules of Judicial Administration Committee, West
Palm Beach, Florida; John F. Harkness, Jr., Executive Director, and Krys Godwin,
Bar Staff Liaison, The Florida Bar, Tallahassee, Florida,

      for Petitioner




                                       -4-
                                    APPENDIX

RULE 2.516.        SERVICE OF PLEADINGS AND DOCUMENTS

      (a)    [No Change]

       (b) Service; How Made. When service is required or permitted to be
made upon a party represented by an attorney, service must be made upon the
attorney unless service upon the party is ordered by the court.

              (1) Service by Electronic Mail (“e-mail”). All documents
required or permitted to be served on another party must be served by e-mail,
unless the parties otherwise stipulate or this rule otherwise provides. A filer of an
electronic document has complied with this subdivision if the Florida Courts e-
filing Portal (“Portal”) or other authorized electronic filing system with a supreme
court approved electronic service system (“e-Service system”) served the
document by e-mail or provided a link by e-mail to the document on a website
maintained by a clerk (“e-Service”). The filer of an electronic document must
verify that the Portal or other e-Service system uses the names and e-mail
addresses provided by the parties pursuant to subdivision (b)(1)(A).

                   (A) – (D)

                    (E) Format of E-mail for Service. Service of a document by
e-mail is made by an e-mail sent to all addresses designated by the attorney or
party with either (a) a copy of the document in PDF format attached or (b) a link to
the document on a website maintained by a clerk.

                         (i)   All documents served by e-mail must be sent by an
e-mail message containing a subject line beginning with the words “SERVICE OF
COURT DOCUMENT” in all capital letters, followed by the case number of the
proceeding in which the documents are being served.

                            (ii) The body of the e-mail must identify the court in
which the proceeding is pending, the case number, the name of the initial party on
each side, the title of each document served with that e-mail, and the name and
telephone number of the person required to serve the document.

                             (iii) Any document served by e-mail may be signed by
any of the “/s/,”, “/s,”, or “s/” formats.

                                         -5-
                          (iv) Any e-mail which, together with its attached
documents, exceeds five megabytes (5MB) in sizethe appropriate size limitations
specified in the Florida Supreme Court Standards for Electronic Access to the
Court, must be divided and sent as separate e-mails, no one of which may exceed
5MB in sizethe appropriate size limitations specified in the Florida Supreme Court
Standards for Electronic Access to the Court and each of which must be
sequentially numbered in the subject line.

             (2)   [No Change]

      (c) – (h)    [No Change]


RULE 2.525.        ELECTRONIC FILING

      (a) – (c)    [No Change]

     (d) Exceptions. Paper documents and other submissions may be
manually submitted to the clerk or court:

           (1) when the clerk does not have the ability to accept and retain
documents by electronic filing or has not had ECF Procedures approved by the
supreme court;

              (2) for filing by any self-represented party or any self-represented
nonparty unless specific ECF Procedures provide a means to file documents
electronically. However, any self-represented nonparty that is a governmental or
public agency and any other agency, partnership, corporation, or business entity
acting on behalf of any governmental or public agency may file documents by
electronic transmission if such entity has the capability of filing document
electronically;

            (3) for filing by attorneys excused from e-mail service in
accordance with rule 2.516(b);

             (4)   when submitting evidentiary exhibits or filing non-documentary
materials;

            (5) when the filing involves documents in excess of 25 megabytes
(25MB) in sizethe appropriate size limitations specified in the Florida Supreme

                                       -6-
Court Standards for Electronic Access to the Court. For such filings, documents
may be transmitted using an electronic storage medium that the clerk has the
ability to accept, which may include a CD-ROM, flash drive, or similar storage
medium;

            (6)    when filed in open court, as permitted by the court;

            (7) when paper filing is permitted by any approved statewide or
local ECF procedures; and

            (8)    if any court determines that justice so requires.

      (e)   [No Change]

      (f)   Administration.

              (1) Any clerk who, after obtaining supreme court approval, accepts
for filing documents that have been electronically transmitted must:

                    (A) provide electronic or telephonic access to its equipment,
whether through an e-portal or otherwise, during regular business hours, and all
other times as practically feasible;

                    (B) accept electronic transmission of documents up to 25
megabytes (25MB) in size, or until e-filing has been fully implemented, accept
facsimile transmissions of documents up to 10 pages in lengththe appropriate size
limitations specified in the Florida Supreme Court Standards for Electronic Access
to the Court; and

                    (C) accept filings in excess of 25 megabytes (25MB) in
sizethe appropriate size limitations specified in the Florida Supreme Court
Standards for Electronic Access to the Court by electronic storage device or
system, which may include a CD-ROM, flash drive, or similar storage system.

            (2) – (3)    [No Change]

      (g)   [No Change]

                               Court Commentary

                                   [No Change]

                                        -7-